—Judgment, Supreme Court, New York County (William Leibovitz, J.), rendered December 8, 1999, convicting defendant, after a non-jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence. There is no basis upon which to disturb the court’s determinations concerning credibility. Concur — Williams, J. P., Mazzarelli, Ellerin, Wallach and Saxe, JJ.